                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

 THOMAS ANDREWS, JR., GROVER               )
 BOWERS, KEVIN CLARK, PATRICK              )
 CORNELIUS, TYLER DEARING,                 )
 CHARLES DIAZ, TYLER HARRELL,              )
 JAKE HOGAN, JIMMY HOGAN,                  )
 MICHAEL HOGAN, ZACH                       )   CIVIL ACTION NO: 4:19-cv-00128
 HOPKINSON, JARED HOWARD,                  )
 MATTHEW NELSON, RYAN                      )
 SAUNDER, AARON SAULS, JOSHUA              )
 SHARPE, TAYLOR SHELLHAMER,                )
 ROBERT SUMMERELL, and WESLEY              )
 THOMPKINS,                                )
                                           )
        Plaintiffs,                        )
                                           )
 v.                                        )
                                           )
 INTERNATIONAL                             )
 LONGSHOREMEN’S ASSOCIATION                )
 LOCAL 1475 CLERKS AND                     )
 CHECKERS UNION, INC., GEORGIA             )
 STEVEDORE ASSOCIATION, INC.,              )
 CERES MARINE TERMINALS INC.,              )
 COOPER/PORTS AMERICA, LLC, and            )
 SSA ATLANTIC, LLC,                        )
                                           )
        Defendants.                        )

                                      ORDER

      Having read and considered the Joint Motion to Continue Stay (Doc 34), the

Court hereby GRANTS the motion.          Accordingly, all deadlines, including the

deadline for submitting a Fed. R. Civ. P. 26(f) report, are stayed for a period of 90

days from the date of this Order. No later than 14 days prior to the expiration of



                                        -1-
the extension granted herein, the parties shall confer and provide the Court with

a written update regarding the VWDWXVRIWKHFDVH.7KHSDUWLHVDUHDGYLVHGWKDWWKH

&RXUWZLOOEHGLVLQFOLQHGWRLVVXHDGGLWLRQDOVWD\VLQWKHDEVHQFHRIJRRGFDXVH


      This VWday of November, 2019.




                                         ___
                                          _ ________
                                          __      _ _________________
                                                                   _______
                                        __________________________________
                                        &+5, ,67233+(
                                                   + 5/5$<
                                        &+5,6723+(5/5$<
                                        81,7('   67$7(6 6 0$*,675$7(
                                        81,7('67$7(60$*,675$7(-8'*(
                                        6287+(51',675,&72)*(25*,$




                                         -2-
